Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fausto Cepeda appeals the district court’s order denying his motion filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), which sought a reduction in sentence based on the amendments to the crack cocaine sentencing guidelines. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Cepeda, No. 3:93-cr-00128-JRS-1 (E.D.Va. Feb. 9, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.